 Case 2:19-ap-01190-BB               Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57     Desc
                                     Main Document     Page 1 of 23



 1   James A. Dumas, Jr. (SBN 76284)
     Christian T. Kirn (SBN 23101 7)
 2   DUMAS & KIM, APC
     3435 Wilshire Boulevard
 3   Suite 990
     Los Angeles, California 90010
 4   Phone: 213-368-5000
     Fax:      213-368-5009
 5
     Attorneys for Plaintiff and Chapter 7 Trustee
 6   Carolyn A. Dye

 7
                                     UNITED STATES BANKRUPTCY COURT
 8
                                      CENTRAL DISTRICT OF CALIFORNIA
 9
                                            LOS ANGELES DIVISION
10

11
     In re:                                                Case No.: 2:18-bk-24340-BB
12
     SEDA BEDERIAN,                                        [Chapter 7]
13
                           Debtor.                         [Honorable Sheri Bluebond]
14
                                                           Adversary No.: 2:19-ap-01190-BB
15
                                                           PROOF OF SERVICE OF 1) SUMMONS
16
     CAROLYN A. DYE, Chapter 7 trustee,                    AND NOTICE OF STATUS
17                                                         CONFERENCE IN ADVERSARY
              Plaintiff,                                   PROCEEDING; AND 2) COMPLAINT TO
18                                                         AVOID AND RECOVER FRAUDULENT
19                                                         TRANSFER
              vs.

20   RAFI BEDERIAN, an individual,
                                                            [11. u.s.c. §§ 544, 550]
21
              Defendants.
22

23

24

25

26

27

28
        Case 2:19-ap-01190-BB                     Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                                     Desc
                                                  Main Document     Page 2 of 23
     In re: SEDA BEDERIAN
                                                                                                     CHAPTER: 7
     Carolyn A. Dye v. Rafi Bederian
                                                                                                     CASE NUMBER: 2: 18-bk-24340-BB
                                                                                       Debtor(s).
                                                                                                     ADV. CASE NUMBER: 2: 19-ap-01190-BB



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 3435
Wilshire Blvd., Ste. 990, Los Angeles, CA 90010.

A true and correct copy of the foregoing document entitled (specify): Summons and Notice of Status Conference in
Adversary Proceeding; and 2) Complaint to Avoid and Recover Fraudelent Transfer will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 27, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Carolyn A Dye (TR)    trustee@cadye.com, cdye@ecf.axosfs.com;atty@cadye.com
Christian T Kim   ckim@dumas-law.com, ckim@ecf.inforuptcy.com
United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
James A Dumas jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com

                                                                       D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) June 27, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Rafi Bederian
209 Ridge Terrace Ln,
Montebello, CA 90640-2056
                                                                                       D    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 27, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

United States Bankruptcy Court
Central District of California Honorable Sheri Bluebond
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1534 I Courtroom 1539
Los Angeles, CA 90012                                                                  D    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 27, 2019                   Danielle M. Landeros                                               Isl :Danie/Te :M. Landeros
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
         Case 2:19-ap-01190-BB                   Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
                                                  Main Document     Page 3 of 23
         Case 2:19-ap-01190-BB                   Doc 2-1 Filed 06/26/19 Entered 06/26/19 14:21:02 Desc
                                                    AP-Summons Page 1 of 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Christian T Kim
Dumas & Assoc
3435 Wilshire Blvd Ste 990
Los Angeles, CA 90010

213-368-5000




Plaintiff or Attornev for Plaintiff

                                      UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
In re:

                                                                              CASE NO.:    2:18-bk-24340-88

Seda Bederian                                                                 CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:19-ap-01190-88
                                                               Debtorls\.

Carolyn A. Dye


                                                               Plaintiff(s)
                              Versus
                                                                                 SUMMONS AND NOTICE OF STATUS
                                                                                   CONFERENCE IN ADVERSARY
Rafi Bederian                                                                       PROCEEDING [LBR 7004-1]

                                                           Defendant! s \



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on t,he party shown in the upper left-hand corner of this page. The deadline to file and serve a written response is
07/26/2019. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:
            Date:                August 27, 2019
                Time:                   02:00 PM
                Hearing Judge:          Sheri Bluebond
                Location:               255 E Temple St., Crtrm 1539, Los Angeles, CA 90012



           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                 Page 1                        F 7004-1.SUMMONS.ADV.PROC
      Case 2:19-ap-01190-BB                      Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                                             Desc
                                                 Main Document     Page 4 of 23
       Case 2:19-ap-01190-BB                     Doc 2-1 Filed 06/26/19 Entered 06/26/19 14:21:02                                           Desc
                                                    AP-Summons Page 2 of 3


 You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
 conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
 other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
 a status conference. A court-approved joint status report form is available on the court's website (LBR form F
 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
 7016-1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
 the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
 status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
 also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                         KATHLEENJ.CAMPBELL
                                                                                         CLERK OF COURT




 Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: June 26. 2019




                                                                                         By:        "s/" Wendy Ann Jackson

                                                                                                    Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004-1.SUMMONS.ADV.PROC
          Case 2:19-ap-01190-BB                       Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                                             Desc
                                                       Main Document     Page 5 of 23
          Case 2:19-ap-01190-BB                       Doc 2-1 Filed 06/26/19 Entered 06/26/19 14:21:02                                           Desc
                                                         AP-Summons Page 3 of 3



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:




will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date)                           , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                          Cl    Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date)                                        , I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                          Cl   Service information continued on attached page
   3. SERVED BY PERSONAL PELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   -~~--~--~·· I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                          Cl   Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   Date                               Printed Name                                                      Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004-1.SUMMONS.ADV.PROC
Case 2:19-ap-01190-BB                  Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57           Desc
                                       Main Document     Page 6 of 23




                 FREE LEGAL HELP
  A creditor has sued you in bankruptcy court. You were served with
  a Summons and Complaint, and you must now file an Answer. If
  you do not file an Answer on time, the court may enter a default
  judgment against you. This means that your debt may not be
  discharged and you will be responsible for paying it back.


    IF YOU CAN NOT AFFORD AN ATTORNEY,
     FREE LEGAL HELP MAY BE AVAILABLE.

                                   For more information, call:

                                         Public Counsel's
                     Debtor Assistance Project Hotline

                                 (213)385-2977,ext.704




   L.   A .. W   C   E   N, T   E .R

  35-rH ANNIVERSARY
  THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEYERLY HILLS BAR ASSOCIATIONS
Case 2:19-ap-01190-BB         Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                       Desc
                              Main Document     Page 7 of 23




 AYUDA LEGAL GRATUITA
Su acreedor le ha demandado en la corte de bancarrota. Usted recibi6 la
demanda, Hamada "Summons" y "Complaint." Usted debe archivar una
respuesta a la demanda en la corte. Si no archiva la respuesta a tiempo, la
corte puede decidir en su contra. Si eso sucede, la deuda no se descargara
en su caso de bancarrota y Usted sera responsable por pagar al acreedor.

       SI LE FALTAN RECURSOS PARA
  CONTRATAR A UN ABOGADO, LLAME A LA
    LINEA DE AYUDA LEGAL GRATUITA.
                          Para mas informaci6n, Harne al:

                      Proyecto de Ayuda al Deudor
                                   de
                             Public Counsel
                           (213)385-2977,ext.704




   LAW        CEN         ER

  35T1:t ANNIVERSARY
     THE PUBLIC INTEREST LAW OFFICE OF THE LOS ANGELES COUNTY AND BEYERLY HILLS BAR ASSOCIATIONS
 Case 2:19-ap-01190-BB           Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
         '"'ase 2:19-ap-01190-BB Main Document
                                  Doc 1             Page Entered
                                         Filed 06/26/19  8 of 23 06/26/19 12:27:59 Desc
                                         Main Document        Page 1 of 16




     1    James A. Dumas, Jr. (SBN 76284)
          Christian T. Kim (SBN 231017)
     2    DUMAS & KIM, APC
          3435 Wilshire Boulevard
     3    Suite 990
          Los Angeles, California 90010
     4    Phone: 213-368-5000
          Fax:     213-368-5009
 5
          Attorneys for Plaintiff and Chapter 7 Trustee
 6        Carolyn A. Dye

 7
                                        UNITED STATES BANKRUPTCY COURT
 8
                                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                               LOS ANGELES DIVISION
10
11
         Inre:                                                    Case No.: 2:18-bk-24340-BB
12
         SEDA BEDERIAN,                                           [Chapter 7]
13
                              Debtor.                             [Honorable Sheri Bluebond]
14
                                                                  Adversary No.:
15
16
         CAROLYN A. DYE, Chapter 7 trustee,                       COMPLAINT TO AVOID AND
17                                                                RECOVER FRAUDULENT TRANSFER.
                 Plaintiff,
18
19               vs.                                              [11.   u.s.c. §§ 544, 550]
20       RAFI BEDERIAN, an individual,
21
                 Defendants.
22

23
                  COMES NOW, Plaintiff and Chapter 7 Trustee Carolyn A. Dye ("Trustee" or "Plaintiff'), as
24
         and for her complaint herein, complains and alleges as follows:
25
26
                                                             I.
27
                                         THE PARTIES AND JURISDICTION
28
                 1.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§


                                                             1
 Case 2:19-ap-01190-BB                Doc 3     Filed 06/27/19       Entered 06/27/19 11:56:57        Desc
         Case 2:19-ap-01190-BB Main Document
                                Doc 1             Page Entered
                                       Filed 06/26/19  9 of 23 06/26/19 12:27:59                      Desc
                                Main Document      Page 2 of 16




     1    1334 and 157, and this is a core proceeding under 28 U.S.C. §§ 157(b)(l), 157(b)(2)(A), or
     2    157(b)(2)(H). In the event this proceeding is determined to include non-core claims for relief, the
     3    Plaintiff consents to the entry of a final order or judgment by the Bankruptcy Court as to any such
     4    claims. Venue in the Central District of California, Los Angeles Division (the "Bankruptcy Court"),
     5    is proper pursuant to 28 U.S.C. § 1409 in that this adversary proceeding is related to the bankruptcy
 6        case of Seda Bederian, bearing case number 2:18-bk-24340-BB, presently pending under Chapter 7
 7        of Title 11 of the United States Code in the Bankruptcy Court. This Court has jurisdiction over this
 8        adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157 because this is a civil proceeding
 9        arising in and/or related to the debtor, Seda Bederian's, Chapter 7 case.

10               2.      The Plaintiff, Carolyn A. Dye is the duly appointed and acting Chapter 7 bankruptcy
11       trustee for the estate of Seda Bederian ("Debtor")
12               3.      The Plaintiff is informed and believes and thereon alleges that, defendant, Rafi
13       Bederian ("Defendant") resides in the County of Los Angeles, the son of the Debtor, and subject to
14       the jurisdiction of this Court.
15               4.      The Debtor commenced its bankruptcy case by filing a voluntary petition under
16       Chapter 7 of the Bankruptcy Code in the Bankruptcy Court, on December 10, 2018. ("Petition Date")
17

18                                                            II.
19                         ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
20               5.      Plaintiff refers to the allegations set forth in paragraph 1 through 4 hereof and
21       incorporates said allegations herein as if fully set forth hereat.
22               6.      The Plaintiff is informed and believes and thereon alleges that, on or about August 31,
23       2011, the Debtor purchased the real property located at 209 Ridge Terrace Lane, Montebello,
24       California 90640 ("Property") as an unmarried woman. The Plaintiff is further informed and believes
25       and thereon alleges that the Debtor purchased the Property for the purchase price of $265,000, in
26       cash, without the use of third-party fmancing. (A true and correct copy of the grant deed recorded on
27       August 31, 2011 [Doc ID No. 20111182338] is attached hereto as Exhibit "A" and incorporated
28       herein by this reference.)
 Case 2:19-ap-01190-BB        Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
          ase 2:19-ap-01190-BB Doc Document
                              Main             Page 10
                                   1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                                    Entered
                                        Main Document          Page 3 of 16




     1            7.      The Plaintiff is informed and believes and thereon alleges that, on or about May 3,

     2    2012, title to the Property was transferred to the Defendant for no consideration. (the "Fraudulent

     3    Transfer") (A true and correct copy of the May 3, 2012 grant deed [Doc ID No. 20120657677] is

     4    attached hereto as Exhibit "B" and incorporated herein by this reference.)

     5            8.      The Plaintiff is informed and believes and thereon alleges that at the time of the

     6    Fraudulent Transfer, the Debtor was unemployed and receiving disability payments of approximately

     7    $900 per month.

     8            9.      The Plaintiff is informed and believes and thereon alleges that at the time of the

  9       Fraudulent Transfer, the Debtor had numerous credit card debts, including for a Citi Cards account

 10       ending in 5521 ("Citi Cards Account"). In her Schedules filed on December 19, 2018, the Debtor

 11       listed numerous debts dating back to or before the date of the Fraudulent Transfer, including her Citi

 12       Cards Account which is listed in 4.2 of her Schedule Fin the amount of $43,601.

13                10.    The Plaintiff is informed and believes and thereon alleges that after the Fraudulent

14       Transfer, the Debtor made numerous additional charges to multiple credit cards, including the Citi

15       Cards Account where the Debtor made approximately $30,000 in additional charges and purchases

16       since she made the Fraudulent Transfer. The Plaintiff is further informed and believes and thereon

17       alleges that, the Debtor knowingly and intentionally charged her credit cards beyond her ability to

18       repay knowing that she no longer owned the Property and knowing that creditors would have
19       difficulty in collecting any of her unpaid debt.

20               11.     The Plaintiff is informed and believes and thereon alleges that the Property is owned
21       free and clear without any debt secured against the Property.

22

23                                                           III.
24                                            FIRST CLAIM FOR RELIEF
25        (Avoidance of Constructive Fraudulent Transfer under 11 U.S.C. §544(b) and California Civil
26                                           Code §§ 3439.05 and 3439.07-09)
27               12.     Plaintiff refers to the allegations set forth in paragraph 1 through 11 hereof and

28       incorporates said allegations herein as if fully set forth hereat.
 Case 2:19-ap-01190-BB        Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
         Case 2:19-ap-01190-BB Doc Document
                              Main             Page 11
                                   1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                                    Entered
                                          Main Document         Page 4 of 16




     1            13.     Within seven years prior to the Petition Date, the Debtor made the Fraudulent Transfer

     2    to the Defendant without receiving a reasonably equivalent value in exchange.

 3                14.     The Debtor was insolvent on the date of the Fraudulent Transfer or became insolvent

 4        as a result of such transfer.

 5                15.     The Plaintiff is informed and believes that the Defendant, did not take possession of

 6        the Property in good faith and for a reasonably equivalent value, and took possession thereof with

 7        knowledge of the voidability of such transfer. Therefore, the Transfer is avoidable under Section

 8        544(b) and California Civil Code sections 3439.05 and 3439.07-09.

 9
10                                                            IV.
11                                           SECOND CLAIM FOR RELIEF
12         (Avoidance of Constructive Fraudulent Transfer under 11 U.S.C. §544(b) and California Civil
13                                        Code§§ 3439.04(a)(2)(B) and 3439.07-09)
14                16.    Plaintiff refers to the allegations set forth in paragraph 1 through 11 hereof and

15        incorporates said allegations herein as if fully set forth hereat.

16               17.     Within seven years prior to the Petition Date, the Debtor made the Fraudulent Transfer

17       to the Defendant without receiving a reasonably equivalent value in exchange.

18               18.     The Debtor intended to incur, or believed or reasonably should have believed that she

19       would incur, debts beyond her ability to pay as they became due at the time of the Fraudulent

20       Transfer.

21               19.     The Plaintiff is informed and believes that the Defendant, did not take possession of

22       the Property in good faith and for a reasonably equivalent value, and took possession thereof with

23       knowledge of the voidability of such transfer. Therefore, the Fraudulent Transfer is avoidable under

24       Section 544(b) and California Civil Code sections 3439.04(a)(2)(A) and 3439.07-09.

25       Ill
26       Ill
27

28
 Case 2:19-ap-01190-BB         Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
         Case 2:19-ap-01190-BB Doc Document
                              Main               Page 12
                                    1 Filed 06/26/19     of 23 06/26/19 12:27:59 Desc
                                                      Entered
                                        Main Document          Page 5 of 16




     1                                                         v.
     2                                        TIDRD CLAIM FOR RELIEF
     3     (Avoidance of Actual Fraudulent Transfer under 11 U.S.C. §544(b) and California Civil Code
     4                                        §§ 3439.04(a)(l) and 3439.07-09)
     5           20.     Plaintiff refers to the allegations set forth in paragraph 1 through 11 hereof and

     6    incorporates said allegations herein as if fully set forth hereat.
     7           21.     Within seven years prior to the Petition Date, the Debtor made the Fraudulent Transfer

     8    to the Defendant with the actual intent to hinder, delay or defraud the Debtor's creditors.
 9               22.     The Plaintiff is informed and believes that the Defendant did not take possession of

10        the Property in good faith and for a reasonably equivalent value, and took possession thereof with
11        knowledge of the voidability of such transfer. Therefore, the Fraudulent Transfer is avoidable under

12        Section 544(b) and California Civil Code sections 3439.04(a)(l) and 3439.07-09.

13
14                                                            VI.
15                                           FOURTH CLAIM FOR RELIEF
16                     (Recovery of Avoided Transfer or Value Thereof Under 11 U.S.C. §550)
17               23.     Plaintiff refers to the allegations set forth in paragraph 1 through 11 hereof and
18       incorporates said allegations herein as if fully set forth hereat.
19               24.     Plaintiff is entitled to not only avoid the Fraudulent Transfer, but also to recover the
20       value thereof under Section 550(a) for the benefit of the estate from the Defendant.
21

22                                                           VII.
23                                                        PRAYER
24              WHEREFORE, Plaintiff prays for judgment as follows:
25              ON THE FIRST CLAIM FOR RELIEF:
26              1.      For a judgment avoiding the Fraudulent Transfer and recovering the Debtor's interest
27                      in the Property for the benefit of the estate;
28
 Case 2:19-ap-01190-BB          Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                   Desc
                                Main Document    Page 13 of 23
     Case 2:19-ap-01190-BB       Doc 1 Filed 06/26/19 Entered 06/26/19 12:27:59                Desc
                                 Main Document     Page 6 of 16




 1          ON THE SECOND CLAIM FOR RELIEF:

 2          2.     For a judgment avoiding the Fraudulent Transfer and recovering the Debtor's interest

 3                  in the Property for the benefit of the estate;

 4          ON TIDRD CLAIM FOR RELIEF

 5          3.      For a judgment avoiding the Fraudulent Transfer and recovering the Debtor's interest

 6                  in the Property for the benefit of the estate;

 7          ON FOURTH CLAIM FOR RELIEF

 8          4.      For a judgment avoiding the Fraudulent Transfer and recovering the Debtor's interest

 9                  in the Property for the benefit of the estate;

10          ALL CLAIMS FOR RELIEF

11           5.     For prejudgment interest;

12           6.     For costs of suit; and

13           7.     For such other relief as the Court deems just and proper.

14
15    Dated: June 25, 2019                       DUMAS & KIM, APC

16
17
                                             ~j)J;--e 1k--
                                                     Christian T. Kim,
                                                     Attorneys for Plaintiff and Chapter 7 Trustee,
18                                                   Carolyn A. Dye
19
20
21
22
23
24
25
26
27
28
Case 2:19-ap-01190-BB  Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
  Case 2:19-ap-01190-88 Doc Document
                       Main             Page 14
                            1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                             Entered
                         Main Document   Page 7 of 16




        EXHIBIT ''A''




       EXHIBIT ''A''
Case 2:19-ap-01190-BB    Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57                     Desc
                         Main Document    Page 15 of 23
 Case 2:19-ap-01190-BB    Doc 1 Filed 06/26/19 Entered 06/26/19 12:27:59                   Desc
                          Main Document     Page 8 of 16

                                                                                                       I    .
              111ls page Is part d your document· DO NOT DISCARD                            .i._
                                                  20111182338
                                   ~~t ll!~l!l1~JJ!!fO ~,
                                               Recorder's Office, Los Angeles County,
                                                           California
                                                     08/31/11 AT 08:00AM

                                                                             FEES:            22.00
                                                                            T.UES:           291. 50
                                                                             OTHE:R:           0,00
                                                                             Pn:D:           313. 50




                                                                                                             II
              011111111111111111111111111111
                                    LEADSHEET                                                              . I


                 1111111 II 111111111111~1
                                   201108310120013

                                     00004617701


                                 111111111111m1
                                         003488437

                                           SEQ:
                                            12

                         DAR -   ~itle   Company (Hard copy)

                         1111111~11111111111~~1~1111111
                         lllllllllml~~HlllllllllMllllll
                         THIS FORM IS NOT TO BE DUPLICATED                           T35       A.
Case 2:19-ap-01190-BB               Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
     Case   2:19~ap-01190-BB        Main
                                     Doc Document    Page 16
                                         1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                                          Entered
                                      Main Document            Page 9 of 16

      ;     .,.,.,
RECORDING REQUESTED BY:
LSI TITLE COMPANY

AND WHEN RECORDED MAIL TO:
SEDA BEDERIAN
g.oq ~id~t~- ~(l'?>.Ct Lr..
frb"tt.lu/lo, CA qo6'10

                                                                   THIS SPACE FOR RECORDER'S USE ONLY.
Title Order No.: 110340157                                                           Escrow No.: 11367&-.KS
                                                GRANT DEED




THE UNDERSIGNED GRANTOR(S) DECLARE(S)                 @
               DOCUMENTARY TRANSFER TAX Is $291 50 CITY TRANSFER TAX
lX] computed on full varue of property conveyed, or
                                                                                      •
[ Jcomputed on full value less value of liens or encumbrances remaining at time of sale.
[ ] Unincorporated area [X] City of Montebello AND

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

fEDERAL NATIONAL MORTGAGE ASSOCIATION

hereby GRANT(s) to:

SEDA BEDERIAN / Av,          Ul'\MAff1'~J Wo~4..V\
the real property in the City of Montebello, County of Los Angeles, State of Cahfomia, described as:
LEGAL DESCRIPTION ATTACHED HERETO AS EXHIBIT "A" AND MADE A PART HEREOF
Arso Known as· ·209 RIDGE TERRACE LN, Montebello, CA 90640
AP#: 6'-Z.1 S-O(!)tf-o q(p



                                                       ~ATION
DATED August 22, 2011
STATE OF CALIFORNI
COUNTYOF....,...,1-=::o-T=:;:::.i~~~~~~~~­
On                                                       By. McCarthy & Holthus, LLP
befu~~~m~e~.-t.""t+"'i'""'~&.wi~~~~~~~~
AN        Pubrc                                          as its Attorney-in-fact
                                                         By. Marlena Bradshaw
Case 2:19-ap-01190-BB    Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
  Case 2:19-:-ap-01190-BB Doc Document
                         Main             Page 17
                              1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                               Entered
                                         Main Document                    Page 10 of 16

    ~
           . .,
  ORDER NO 110340157                                                                      REFERENCE NO 1705228520
                                                      LSI TITLE COMPANY (CA)
                                                        '


                                          PRELIMINARY REPORT ·CALIFORNIA
                                                 LEGAL DESCRIPTION

                                                            EXHIBIT "eH!"       A
                  PARCEL 1.

                  THAT PORTION OF LOT 1. OF TRACT NO. 28688, IN THE CITY OF MONTEBELLO, COUNTY OF
                  LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 854 PAGE(S) 46 TO
                  49 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
                  SHOWN AND DEFINED AS UNIT 2 ON THE REVISED CONDOMINIUM PLAN RECORDED
                  FEBRUARY 24, 1976 AS INSTRUMENT NO. 3652.

                  PARCEL2:

                  AN UNDIVIDED 1/SSTH INTEREST IN AND TO LOT 1 OF SAID TRACT 28688.

                  EXCEPT THEREFROM, ALL THOSE PORTIONS SHOWN ANO DEFINED AS UNITS 1 TO 55
                  INCLUSIVE ON SAID CONDOMINIUM PLAN.

                  ALSO EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPHTHA AND OTHER
                  HYDROCARBON SUBSTANCES, IN AND UNDER SAID LAND LYING BELOW A DEPTH OF 500
                  FEET FROM THE SURFACE, WITHOUT HOWEVER THE RIGHT OF SURFACE ENTRY, AS
                  RESERVED OR EXCEPTED IN A DEED RECORDED OCTOBER 31. 1969 AS INSTRUMENT NO.
                  635 IN BOOK 04542 PAGE 530 OF OFFICIAL RECORDS

                  PARCEL3.

                  AN UNDIVIDED 1/185TH INTEREST IN AND TO LOT 3 OF TRACT 28688, AS PER MAP
                  RECORDED IN BOOK 854 PAGES 46 TO 49 INCLUSIVE OF MAPS, IN THE OFFICE OF THE
                  COUNTY RECORDER OF SAID COUNTY.

                  EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPHTHA AND OTHER
                  HYDROCARBON SUBSTANCES, IN AND UNDER SAID LANO LYING BELOW A DEPTH OF 500
                  FEET FROM THE SURFACE, WITHOUT HOWEVER THE RIGHT OF SURFACE ENTRY, AS
                  RESERVED OR EXCEPTED IN A DEED RECORDED OCTOBER 31, 1969 AS INSTRUMENT NO.
                  635 IN BOOK 04542 PAGE 530, OFFICIAL RECORDS.

                  PARCEL4.

              AN EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AND USE OF PATIO 19, SAID
              EASEMENT IS FOR THE BENEFIT OF AND APPURTENANT TO PARCEL 1, 2 AND 3 ABOVE.

              PARCEL5:

              A NON-EXCLUSIVE EASEMENT FOR PRIVATE DRIVEWAY PURPOSES TOGETHER WITH THE
              RIGHT TO GRANT TO OTHER OVER THOSE PORTIONS SHOWN AND DESIGNATED AS
              PRIVATE DRIVEWAY PURPOSES UPON SAID MAP OF TRACT 28688 SAID EASEMENT IS FOR
              THE BENEFIT OF AND APPURTENANT TO PARCELS 1, 2 AND 3 ABOVE




                                              National Title Insurance of New York, Inc
 CLTA Prelrmmary Report Form (Rav 11-17-04)
                                                                  3
Case 2:19-ap-01190-BB  Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
  Case 2:19-ap-01190-BB Doc Document
                       Main             Page 18
                            1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                             Entered
                        Main Document    Page 11 of 16




        EXHIBIT ''B''




       EXHIBIT ''B''
Case 2:19-ap-01190-BB  Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
  Case 2:19-ap-01190-88 Doc Document
                       Main             Page 19
                            1 Filed 06/26/19    of 23 06/26/19 12:27:59 Desc
                                             Entered
                               Main Document           Page 12 of 16




                    This page Is part of your document .. DO NOT· DISCARD




                                                           05/03/12 AT .,B:OOAM

                                                                                  FEES:           .   22.00
                                                                                  TAXES:              0.00
                                                                                  OTHER:              0.00
                                                                                  PAID:               22.00
                                                                                           .,:I
                                                                                           .,I




                    11111111101111111111111111 IHI ~I
                                         LEADSHEET
                                                                                             I
                                                                                           ·i
                                                                                           ·1



                      IHUlll 111H1111 llllH II ,
                                        20,1205030110011

                                          00005749982


                                     lllllllllH~ll~llll
                                           0039~5012


                                             SEQ:
                                               20

                            DAR - Title Company (Hard Copy)

                             lllllR~llllnllll/111111111~1111111
                             111111111111111111111111111~11111~111~11
                            THIS FORM IS NOT TO BE DUPLICATED                        t23              ...
          E1<1f7!
Case 2:19-ap-01190-BB Doc 3 Filed 06/27/19 Entered 06/27/19 11:56:57 Desc
  Ca$.e 2:19-ap-01190-BB Main
                          Doc Document    Page 20
                              1 Filed 06/26/19     of 23 06/26/19 12:27:59 Desc
                                                Entered
                          Main Document    Page 13 of 16


  RECORDING REQUESTED BY:


  AND WHEN RECORDED MAIL TO:
                                                                                                111111111
                                                                                                      *20120657677*

  Rafi Bederian
  209 Ridge Terrace Lane
  Montebello ca 90640




                                                                           THIS SPACE FOR RECORDER'S USE ONLY:

                                                              GRANT DEED
  THE UNDERSIGNED GRANTOR(S) DECLARE(S)"This Conveyance is Between Parents and Children, R &
  T11911."                                                                           ,d.
                                    DOCUMENTARY TRANSFER TAX Is $NONE Y"'
  [X] computed on full value of property conveyed, or
  [ ] computed on full value less value of liens or encumbrances remaining at time of sale ..
  [ J Unincorporated area (X] City of Montebello AND
  FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                                                                         ACCOMMODATION
  Seda Bederlan, An Unmarried Woman                            'l'hlsdocWDefttdelheredtolleclOthrd«
                                                                  . as an accommodallon only at e
                                                                ~request of the Artia hereto.
  hereby GRANT(s) to:                                                ItlhL\~c:rr~l*asw
  Rafi Bederian, a Single Man

  the real property in the City of Montebello, County of Los Angeles, State of California, describeCI as:
  LEGAL DESCRIPTION ATIACHED HERETO AS EXHIBIT "A" ANO MADE A PART HEREOF
  Also Known as; 209 RIDGE TERRACE LANE, MONTEBELLO CA 90640
  AP#: 5275~004-096

                     "Tnis is abonatlde gift afld the grantu• "
                     Jateived no1hing In return. R&Tt1911
  DATED April 26, 2012
  STATE OF CALIFORNIA
  COUNTY OF '5,,S 6A.1d./ti. Es:

  On      8pg,L f4     114'1 a
  before me,  m , /nO)VR s p 18A.1
  A Notary Public in and for said State personally appeared
    S:   ens 81!1)£R 119N
 who proved to me on the basis of satisfactory evidence to be the
 person(s) whose name(s) is/are subscribed to the within instrument
 and acknowledged to me that he/she/they executed the same in
 his/her/their authorized capaclty(ies), and that by h'1s/her/their
 signature(&) on the instrument the person(s), or the entity upon
 behalf of which the person(s) acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State
 of California that the foregoing paragraph is true and correct.
 WITNESS my hand and official seal.
     Case 2:19-ap-01190-BB                          Doc 3          Filed 06/27/19                        Entered 06/27/19 11:56:57            Desc
       C~~e   2:19-ap-OU90-BB Main
                               Doc Document    Page 21
                                   1 Filed 06/26/19    of 23 06/26/19 12:27:59
                                                     Entered                                                                              Desc
                               Main Document    Page 14 of 16

..            <
                      ....
           ORDER NO 110340157                                                                                       REFERENC! NO 17052285i0
                                                                     LSI TITLE COMPANY (CA)
                                                                      '



                                                         PRELIMfNARY REPORT ·CALIFORNIA
                                                                    LEGAL DESCRIPTION

                                                                           EXHIBIT "9N!"            A
                             PARCEL 1

                             THAT PORTION OF LOT 1, OF TRACT NO 28688, IN THE CITY OF MONTEBELLO, COUNTY OF
                             LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 854 PAGE(S) 46 TO
                             49 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
                             SHOWN AND DEFINED AS UNIT 2 ON THE REVISED CONDOMINIUM PLAN RECORDED
                             FEBRUARY 24, 1976 AS INSTRUMENT NO. 3652.

                             PARCEL2

                             AN UNOIVIDEO 11551'H INTEREST IN ANO TO LOT'\ OF SAlO TRACT 28688.

                             EXCEPT THEREFROM, Ali. THOSE PORTIONS SHOWN ANO OEFINED AS UNITS 1 TO 55
                             fNCLUSIVE ON SAIO CONDOMINIUM PLAN

                             ALSO EXCEPT THF.REFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPHTHA AND OTHER
                             HYDROCARBON SUBSTANCES, IN AND UNDER SAID LANO LYING BELOW A DEPTH OF 500
                             FEET FROM THE SURFACE. WITHOUT HOWEVER THE RIGHT OF SURFACE ENTRY, AS
                             RESERVED OR EXCEPTED IN A DEED RECORDED OCTOBER 31, 1969 AS INSTRUMENT NO
                             635 IN SOOK 04542 PAGE 530 OF OFFICIAL RECORDS
                             PARCEL3.

                             AN UNDIVIDED 1/185Tli INTEREST IN ANO TO LOT 3 OF TRACT 28688, A$ PER MAP
                             RECOROEO IN BOOK 854 PAGES 46 TO 49 INCLUSIVE OF MAPS, IN THE OFFICE OF THE
                             COUNTY RECORDER OF SAID COUNTY.

                             EXCEPT THEREFROM ALL MINERAL$, GAS, Oil, PETROLEUM, NAPHTHA AND OTHER
                             HYDROCARBON SU5STANCES, IN ANO UNDER SAID LANO LYING BELOW A DEPTH OF 500
                             FEET FROM THE SURFACE, WITHOUT HOWEVER THE RIGHT OF SURFACE ENIRY, AS
                             RESERVED OR EXCEPTED IN A DEED RECORDED OCTOBER J·f, 1969 AS INSTRUMENT NO.
                             635 IN BOOK 04542 PAGE 530, OFFICIAL RECORDS

                             PARCEL4

                             AN EXCLUSIVE EASEMENT FOR INGRESS ANO EGRESS AND USE OF PATIO 19, SAID
                             EASEMENT tS FOR THE BENEFIT OF AND APPURTENANT TO PARCEL 1, 2 ANO 3 ABOVE

                             PARCEL 5·

                             A NON...eXCLUSIVE EASEMENT FOR PRIVATE DRIVEWAY PURPOSES TOGETHER WITH THE
                             RIGHT TO GRANT TO OTHER OVER THOSE PORTIONS SHOWN AND OESIGNATEO AS
                             PRIVATE DRIVEWAY PURPOSES UPON SAIO MAP OF TRACT 28688 SAID EASEMENT IS FOR
                             THE BENEFIT OF ANO APPURTENANT TO PARCEL$ 1, 2 ANO 3 ABOVE




                                                              N;iaonal   T~ra lr1surnnco   of New Yori<, Inc
          CL rA   Prel11ntn~ry   Repott Form (Rev 11-17-04/
                                                                                    3
Case 2:19-ap-01190-BB                            Doc 3           Filed 06/27/19             Entered 06/27/19 11:56:57                         Desc
     Case 2:19-ap-01190-BB Main
                            DocDocument     Page 22
                                1 Filed 06/26/19    of 23 06/26/19 12:27:59
                                                  Entered                                                                                     Desc
                            Main Document    Page 15 of 16

    B1040(FORM1040) (12/15)

            MlVERS.ARY P:~OCEEDING COYER SQE~                                                              ADVERSARY PROCEEDING NUMBER
                                                                                                           (Court Use Only)
                                (I11stru.ctions     on Revei:se}

 PLAINTIFFS                                                                        DEFENDANTS
  Carolyn       A.   Dye, Chapter        7 Trustee                                  Rafi Bederian, an individual



ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
DUMAS & KIM, APC. 3435 Wilshire Blvd., Ste. 990
Los Angeles, CA 90010 TEL: 213)368-5000


PARTY (Check One Box Only)                                                         PARTY (Check One Box Only)
o Debtor    i:KU.S. Trustee/Bankruptcy Ad.min                                      o Debtor                     o U.S. Trustee/Bankruptcy Admin
o Creditor               o Other                                                   o Creditor                   N:Other
o Trustee                                                                          o Trustee

CAUSE OF ACTION (WRl1E A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING AIL U.S. STATUTES INVOLVED)
  Complaint to Avoid and Recover Fraudulent Transfer
   [11.   U.S.C.     §§ 544, 550]

                                                                                                     .··

                                                                     'NAT~ntiJifismt ·  .   -~ '~
                                                                                                                                                                  .




          (Number up.to five (5) boxes starting with.Jead cause ofaction as 1, fit:st.ll,ltemative. qause as 2; secoitd alternative camie ~s ~. etc.)
                                                                                                    ..                                                      .·

    FRBP 7001(1)- Recovery of Money/Property                                       FRBP 7001(6)- Dischargeability (continued)
D   I I-Recovery of money/property- §542 turnover of property                      D  61-Dischargeability- §523(a)(5), domestic support
D 12-Recovery of money/property - §547 preference                                  D 68-Dischargeability - §523(a)(6), willful and malicious injury
rn 13-Recovery of money/property - §548 fraudulent transfer                        D 63-Dischargeability- §523(a)(8), student loan
D 14-Recovery of money/property - other                                            D 64-Dischargeability- §523(a)(l5), divorce or separation obligation
                                                                                             (other than domestic support)
    FRBP 7001(2)- Validity, Priority or Extent of Lien                             D 65-Dischargeability - other
D   21-Validity, priority or extent oflien or other interest in property
                                                                                   FRBP 7001(7)- Injunctive Relief
    FRBP 7001(3)-Approval of Sale of Property                                      D  71-Injunctive relief-imposition of stay
D   31-Approval of sale of property of estate and of a co-owner- §363(h)           D   72-Injunctive relief- other

    FRBP 7001(4)- Objection/Revocation of Discharge                                FRBP 7001(8) Subordination of Claim or Interest
D   41-0bjection I revocation of discharge - §727(c),(d),(e)                       D  81-Subordination of claim or interest

    FRBP 7001(5)- Revocation of Confirmation                                       FRBP 7001(9) Declaratory Judgment
D SI-Revocation of confirmation                                                    D  91-Declaratory judgment

    FRBP 7001(6)- Dischargeability                                                FRBP 7001(10) Determination of Removed Action
D 66-Dischargeability- §523(a)(l),(14),(14A) priority tax claims                   D OJ-Determination of removed claim or cause
D 62-Dischargeability - §523(a)(2), false pretenses, false representation,
          actual fraud                                                            Other
D 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      D  SS-SIPA Case- 15 U.S.C. §§78aaa et.seq.

                         (continued next column)                                   D   02-0ther (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)

o Check if this case involves a substantive issue of state law                     o Check if this is asserted to be a class action under FRCP 23
o Check ifajury trial is demanded in complaint                                    Demand$                  According to proof

Other Relief Sought
Case 2:19-ap-01190-BB                 Doc 3           Filed 06/27/19              Entered 06/27/19 11:56:57              Desc
   Case 2:19-ap-01190-BB Main
                          DocDocument     Page 23
                              1 Filed 06/26/19    of 23 06/26/19 12:27:59
                                                Entered                                                                  Desc
                          Main Document    Page 16 of 16

  B1040 (FORM 1040) (12/15)

          ... BA.NI(RUPTCY Cl\S]jj IN WHICH TBIS ADVE{{SARYPROCEEDINGAR1SES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
 Seda Bederian                                                               2:18-bk-24340-BB
DISTRICT IN WHICH CASE IS PENDING                                           DIVISION OFFICE                 NAME OF JUDGE
 Central                                                                    Los Angeles                     Honorable Sheri Bluebond
    . ·.                 ..

                 . ...               RE'LATEDADVERSAR¥
                                      ,,.,,,·
                                          ",  '.·.'
                                               ,-', ·.·.. .·._,.,• .. _•- PROCEEDING
                                                             '         .- .. · .....
                                                                              -      ,· ·..
                                                                                      -
                                                                                            (IF AN~
                                                                                          •',    .. ·...
                                                                                                '_.,'   -     .· ..

PLAINTIFF                                            DEFENDANT                                              ADVERSARY
                                                                                                            PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                      DIVISION OFFICE                 NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




v~
DATE
                                     f.               \l:-                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

   6/26/2019                                                                 Christian T. Kim



                                                          INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

                              an
          A party filing adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney ofrecord in the box on the second page of the form. If the
plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is prose, that is, not represented by an
attorney, the plaintiff must sign.
